Name: 2002/651/EC: Council Decision of 22 July 2002 concerning the participation of the Community in the International Rubber Study Group
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  international affairs;  civil law;  chemistry;  business organisation
 Date Published: 2002-08-10

 Avis juridique important|32002D06512002/651/EC: Council Decision of 22 July 2002 concerning the participation of the Community in the International Rubber Study Group Official Journal L 215 , 10/08/2002 P. 0013 - 0022Council Decisionof 22 July 2002concerning the participation of the Community in the International Rubber Study Group(2002/651/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal of the Commission,Whereas:(1) The International Rubber Study Group (IRSG) was established in 1944 following the termination of the International Rubber Regulation Scheme that had operated from 1934. Amendments to the Rules of Procedure were adopted by the Group at the meetings of Heads of Delegations held during the thirty-sixth and thirty-seventh Assemblies of Nations in Tokyo (March 1995) and Phuket (April 1996).(2) The IRSG is an Intergovernmental Organisation with the status of a recognised international body, located in the United Kingdom, as formally established by a Headquarters Agreement with the Government of the United Kingdom, signed on 14 February 1978, that defines the privileges and immunities enjoyed by the Group and its Secretariat. The object of the Group is to: "... provide a forum for the discussion of problems affecting the production and consumption of, and trade in, natural and synthetic rubbers and to collect and disseminate comprehensive statistical information on the world rubber industry".(3) The Group is served by a Secretariat of which the Secretary-General, who is responsible to the Group and the Executive Committee, is the Executive head; in administrative terms the Secretary-General reports to the Executive Committee which meets four to six times a year, comprising fourteen Member Governments elected at the annual meeting. The Chairman of the Group is elected for two-year periods at annual meetings and serves on the Executive Committee ex officio. The highest body is constituted by the Heads of Delegations who meet at Annual Meetings or Special Meetings.(4) The Group's activities provide a forum for the discussion of matters affecting the worldwide rubber industry, collection, validating and publishing the authoritative statistics on the production, consumption and trade in natural and synthetic rubber. They are mainly financed by Member Governments' contributions. Of the approved budget, 60 % is to be met by basic contributions as paid in equal amounts by all Member Governments. The balance of 40 % is to be paid by Member Governments in proportion to their production or consumption (whichever is the larger) of new rubber in the calendar year previous to the financial year in question.(5) After final liquidation of the International Natural Rubber Council (INRO) on 31 August 2001, future dialogue between natural rubber exporting and importing countries would best be achieved by strengthening the long existing IRSG, being the forum for the discussion of matters affecting the supply and demand for both synthetic and natural rubber.(6) Several European Union Member States are members of the IRSG, namely: Belgium, France, Germany, Italy, The Netherlands, Spain and the United Kingdom.(7) The Council of the European Union, on the basis of the recommendation of its Working Party on Commodities, has invited the Commission to take the necessary steps to enable the European Community to join the IRSG as a full member,HAS DECIDED AS FOLLOWS:Article 1The Constitution and the Rules of Procedure of the International Rubber Study Group (IRSG) are hereby accepted by the European Community.The texts of the Constitution and the Rules of Procedure are attached hereto.Article 2The President of the Council is hereby authorised to designate the persons empowered to lodge the instrument of acceptance for joining the IRSG membership on behalf of the Community.Done at Brussels, 22 July 2002.For the CouncilThe PresidentP. S. MÃ ¸llerANNEXCONSTITUTION AND RULES OF PROCEDURE OF THE INTERNATIONAL RUBBER STUDY GROUPCONSTITUTIONTerms of reference1. Membership of the International Rubber Study Group shall be open to countries interested in the production or consumption of, or trade in, natural and synthetic rubbers.2. Members shall contribute, on an agreed basis, the income required for the activities of the Group.3. The headquarters of the Group shall be in London and the Group shall maintain there a Secretariat for conducting its work, primarily for the collection and dissemination of statistics.4. The Group shall meet periodically at times and places convenient to members for the purposes of reviewing the statistical position and of discussing common problems of the rubber industry.5. The Group shall make or commission such studies of the world rubber situation as it sees fit, paying regard particularly to the provision of comprehensive information on the supply and demand position and its probable development.6. The Group shall consider measures designed to expand world consumption of rubber.7. The Group shall consider how best to deal with any special difficulties of concern to members, and may submit reports and recommendations thereon.8. Other governments and intergovernmental organisations which express an interest may be informed of the studies made and of the results of discussions as thought fit.Obligations of members9. Members undertake, insofar as possible, to furnish the Secretariat with statistics concerning the production and consumption of, and trade in, rubber for their respective territories and with such other information as is pertinent to current estimates and future trends.10. Of the approved annual budget, 60 % shall be met by basic contributions as paid in an equal amount by all Member Governments.11. The balance of 40 % of the approved budget shall be paid by Member Governments in proportion to their production or consumption (whichever is the larger) of new rubber in the calendar year previous to the financial year in question. Provided that if the absence of the necessary statistics makes it impossible to assess a contribution according to this rule, the Executive Committee shall determine by the best information available the contribution to be paid and shall invite the Government concerned to agree to this assessment.12. New members joining the Group during the course of a financial year shall contribute to the budget as follows:(i) from 1 July to 30 September, the full basic contribution;(ii) from 1 October to 31 December, three-quarters of the basic contribution;(iii) from 1 January to 31 March, one-half of the basic contribution;(iv) from 1 April to 30 June, one-quarter of the basic contribution.13. All sums due from Member Governments shall be paid in their respective national currencies if convertible into United Kingdom currency; otherwise in United Kingdom currency.14. Members with two years' contributions unpaid shall, unless the Group otherwise decides, cease to enjoy privileges of membership until arrears and contributions for the current year have been met.Organisation and procedures15. The Group shall meet at least once each calendar year and at such other times as the Executive Committee may determine.16. The Group shall meet in London or such other place as it or the Executive Committee may decide on the invitation of a Member Government.17. The Member Governments constituting the Group shall each appoint one representative who may be accompanied by advisers at any Group meeting.18. If its representative is unable to be present at a meeting of the Group, any Member Government may be represented by an alternate.19. The presence of a simple majority of group members including at least three natural rubber producers and six consumers, including at least three synthetic rubber producers, shall be necessary to constitute a quorum at any meeting of the Group.20. The officers of the Group shall comprise a Chairman, a Vice-Chairman and the Secretary-General.21. The Chairman and Vice-Chairman shall be elected by the Group and shall hold office for two financial years of the Group; they shall be eligible for re-election. When in any calendar year the Group's annual meeting takes place after 30 June, the current Chairman and Vice-Chairman shall continue to hold office until a new Chairman and Vice-Chairman shall be elected at the next meeting of the Group.22. The Group shall appoint the Secretary-General who shall be the executive head of the Secretariat and shall be responsible to the Group and the Executive Committee for its work.23. The Group shall appoint an Executive Committee which shall exercise such powers, for and on behalf of the Group, as the Group shall decide and delegate, and which is empowered to act on urgent matters in a manner consistent with the objectives and policies of the Group.24. The Group may appoint such committees or advisory panels as may from time to time be deemed necessary and shall determine their membership and functions.25. The Group shall authorise the preparation and publishing of such studies of the world rubber position and such other subjects as it sees fit.26. An observer wishing to speak at a meeting of the Group shall inform the Chairman of his wish to speak prior to the session and the Chairman may, at his discretion, invite the observer to speak at an appropriate time. An observer may be invited by the Chairman at a meeting of the Group to take part in the work of any committee.27. The Group may at any time amend or revise these Rules of Procedure.Finance rules28. The financial year shall run from 1 July to 30 June.29. A banking account in the name of the Secretariat of the International Rubber Study Group shall be maintained in London.30. The banking account shall be operated on cheques signed by:(i) the Secretary-General; or(ii) in his absence by the Chairman or Vice-Chairman of the Group or of the Executive Committee; or(iii) in their absence by any other substantive member of the Executive Committee. Beyond a certain limit to be determined by the Executive Committee, the cheques will require two signatures.31. The accounts of the Secretariat shall be kept by the Secretary-General.32. All monies received shall promptly be deposited in the Bank. An imprest account shall be kept by the Secretary-General for petty cash payments and receipts to an amount as decided by the Executive Committee.33. Auditors shall be appointed by the Group.34. The Secretary-General shall circulate to all Member Governments as soon as possible after the end of the financial year an annual statement of accounts certified by the Chairman or Vice-Chairman, the Secretary-General and the auditors.35. The Secretary-General shall be responsible for drawing up and submitting to the Executive Committee not later than 31 March each year a provisional budget for the following financial year for approval by the Group. When in any calendar year the Group's annual meeting takes place after the 30 June, the provisional budget recommended for approval by the Executive Committee not later than 31 March shall be circulated to Member Governments for comments and the Executive Committee shall be empowered to approve the budget for the ensuing year, taking into account any comments received from Member Governments.36. The Secretary-General shall be responsible for submitting to Member Governments the approved budget and shall require payment of the total contribution due from each government as set out in the said budget.37. The travelling and subsistence expenses of members attending meetings of the Group shall be borne by the respective Member Governments, and shall not be a charge on the funds of the Group.Executive Committee38. The Executive Committee shall consist of Member Governments who are elected at the Group's annual meeting. The Chairman and Vice-Chairman of the Group shall be members ex officio. All members of the Committee wishing to serve for a second or subsequent year shall submit to re-election at the annual meeting.39. The presence of a simple majority including two natural rubber producers and two consumers (including at least one synthetic rubber producer) shall form a quorum.40. The Chairman and the Vice-Chairman of the Committee shall be elected by the members of the Committee at the meeting of the Committee immediately following the annual meeting of the Group.41. The Committee shall be responsible for:(a) reviewing progress on action outstanding between Group meetings and giving, when necessary, further instructions thereon to the Secretary-General;(b) considering such other matters as may arise between meetings of the Group, making such recommendations as may be appropriate (see Clause 45), and, where necessary and urgent, taking such action as is consistent with the objectives and policies of the Group;(c) exercising such supervision of the administrative and financial work of the Secretariat as may be required;(d) recommending a budget for approval by the Group or, as by the provision of Clause 35, approving a budget for the ensuing year;(e) submitting to the Group's annual meeting a report on the activities since the previous annual meeting of the Group;(f) undertaking such other work for and on its behalf as the Group may decide.42. The Committee shall meet at times to be decided by its members or as may be convened by the Secretary-General and in any case within six months of the previous annual Group meeting.43. All Member Governments shall receive the agenda of meetings of the Committee in advance and shall receive the minutes of meetings when approved.44. Any Member Government may, on request to the Chairman of the Committee, attend any meeting of the Committee for a particular item or the whole meeting.45. All recommendations of the Committee shall be circulated to Member Governments of the Group by the Secretary-General before they are implemented, with sufficient time for objections to be raised by any member if so desired.Statistical Committee46. The Statistical Committee shall consist of all members of the Group who wish to serve on it, and it shall have the assistance of a committee of expert rubber statisticians which shall be appointed annually by the Group on the recommendation of the Statistical Committee.47. The Committee shall elect its own Chairman who normally will also be Chairman of the Committee of Expert Rubber Statisticians and who shall hold office for one financial year and be eligible for re-election. When in any calendar year the Group's annual meeting takes place after 30 June, the current Chairman shall continue to hold office until re-elected or a new Chairman is appointed at the next meeting of the Group.48. The Committee shall be responsible for:(i) reviewing and reporting on rubber supply/demand positions;(ii) examining and reporting on any cognate subject referred to it by the Group.49. The Committee shall not issue press releases unless approved by the Group at a meeting or at other times by the Executive Committee or by the Secretary-General.The Secretary-General and the Secretariat50. The Secretary-General shall be the executive head of the Secretariat and responsible to the Group for its work.51. The detailed responsibilities of the Secretary-General on such matters as finance, appointment of personnel, etc., shall be decided by the Executive Committee subject to directive by the Group. In all such matters the Secretary-General is deemed to act as an agent for all members of the Group.52. The Secretariat shall carry out all its work impartially, shall not publish previously unpublished material supplied by Member Governments without their prior approval, and shall not initiate discussions on policy questions.53. The functions of the Secretariat are:(i) to provide the Group with the best possible information on statistics and on wider economic matters where these relate to rubber;(ii) to provide a link between Member Governments on rubber matters between meetings of the Group;(iii) to make the necessary preparations for meetings of the Group;(iv) to maintain liaison with the other international organisations whose work is relevant and of interest to the work of the Group;(v) to make such studies as the Group may direct in accordance with paragraphs 5 and 25.RULES OF PROCEDUREAmendments to the Rules of Procedure were adopted by the Group at the meetings of heads of delegations held during the 36th and 37th Assemblies of Nations in Tokyo and Phuket. Rules 1 to 10 were adopted at the meeting on 1 and 2 March 1995 and became effective on 2 March 1995. Rules 11 and 12 were adopted at the meeting on 15 and 16 April 1996, and became effective on 16 April 1996.Rule 1Voting procedures(a) Decisions at all group, executive committee, and committee meetings shall, whenever possible, be made by consensus without contrary votes, formal objections or reservations of position. Chairmen of meetings shall at all times strive to obtain consensus for all decisions, and where positions are reserved, sufficient time shall, if at all possible, be allowed for compromise and consensus to be achieved.(b) If, in the opinion of the Chairman of the meeting, there is no possibility of achieving consensus on any matter, it shall be put to a vote.(c) Voting shall normally be conducted so as to maintain the maximum transparency in decision-making, and shall at the sole discretion of the Chairman of the meeting be by show of hands or by roll-call. In exceptional circumstances the Chairman may, with the approval of a simple majority of those present and voting, decide that a secret ballot or a postal vote of the appropriate membership may be required.(d) Decisions by vote shall, subject to the provisions of (e), normally be made by a simple majority of those present and voting, provided that a decision of the Group shall require an affirmative vote from at least three natural rubber producers and three rubber consumers, including two synthetic rubber producers, and that a decision of the Executive Committee shall require an affirmative vote from at least two natural rubber producers and two consumers, including one synthetic rubber producer.(e) Decisions by vote concerning:(i) approval or recommendation of the budget;(ii) relief of obligations, suspension of rights or exclusion of Member Governments,shall require a two-thirds majority of those present and voting provided that an affirmative vote of a simple majority of natural rubber producers and of consumers counted separately shall be required.(f) Decisions by vote concerning:(i) revision or termination of the Headquarters Agreement;(ii) amendment of the Constitution or the Rules of Procedure;(iii) location of Headquarters,shall be determined only by consensus.(g) The Secretary-General may, with the consent of the Chairman of the Executive Committee, submit a proposal to a postal vote of the Executive Committee when an urgent decision is required. Members shall have the option of approval, disapproval or reference to the next meeting of the Executive Committee. Approval shall require affirmative votes as provided for in (d) and (e), except that if two natural rubber producers and two consumers (including one synthetic rubber producer) so require, the decision shall be deferred to the next meeting of the Executive Committee.(h) The Chairman of the Executive Committee may, with the approval of a simple majority of the Executive Committee, refer any proposal to a postal vote of Members of the Group. Members of the Group shall have the option of approval, disapproval or reference to an annual or special meeting of the Group. Approval shall require affirmative votes as provided for in (d) and (e), provided that if three natural rubber producers and three consumers (including two synthetic rubber producers) so require, the decision shall be referred to an annual or special group meeting.(i) The time period allowed for postal voting shall normally be 30 days from the date of posting, but in cases of extreme urgency a shorter period of not less than seven days may be approved by the Chairman of the Executive Committee.Rule 2Powers of the Executive CommitteeNotwithstanding the powers conferred on it by Clauses 35 and 41 of the Constitution, the Executive Committee shall not be empowered to make decisions upon:(a) relief of Member Governments from obligations of membership;(b) suspension of rights of a Member Government;(c) exclusion of a Member Government;(d) renegotiation, extension or termination of the Headquarters Agreement;(e) amendment of the Constitution or the Rules of Procedure;(f) location of Headquarters;(g) appointment of the Secretary-General;but may discuss all such matters with a view to making recommendations to Group Meetings.Rule 3Membership contributions(a) Membership contributions shall be due on 1 July each year.(b) If a Member Government has not paid its contribution in full by 1 December, the Secretary-General shall make an urgent request for immediate payment.(c) If payment is not made in full by 1 February, the Secretary-General shall report the arrears to the Executive Committee which shall, unless in the particular circumstances it decides otherwise, recommend to the Group the suspension of all voting rights of the Member Government.(d) If payment is not made in full by 1 April, the Executive Committee shall, unless in the particular circumstances it decides otherwise, recommend to the Group the suspension of all Secretariat services to the Member Government.(e) The recommendations required under (c) and (d) may be submitted to the Group by postal ballot as provided for under Rule 1(h).(f) If a Member Government has not paid its contribution in full by the end of the financial year the value of the payment due shall be maintained by increasing it by the annual rate of inflation in the Headquarters country used in the calculation of the budget for each year for which the payment remains in arrears. The revised payment shall be calculated and notified to the Member Government by the Secretary-General at the end of each quarter of the financial year provided that this provision shall not apply to contributions due before 30 June 1995.(g) No decision or action taken under the provisions of this clause shall prejudice the rights of the Member Government concerned to be represented at any group meeting at which the conditions of its membership are to be discussed, or to make representations to such meetings, nor shall such decisions or actions prevent or delay the consideration by the Group of suspension of the Member Government as provided under Clause 14 of the Constitution.Rule 4Re-admission to the GroupAny request for re-admission to the Group by a Government suspended under Clause 14 of the Constitution with outstanding financial obligations shall be considered by the Executive Committee with a view to reaching an agreement for the discharge of the financial obligations. Any such agreement shall be submitted to a group meeting for approval.Rule 5Withdrawal from the GroupNotice of withdrawal by a Member Government shall be delivered in writing to the Secretary-General by 1 February to be effective on 30 June and Member Governments giving notice after 1 February shall be liable for the membership contribution for the next ensuing financial year, except where the decision to withdraw is consequent upon changes to the Constitution or Rules of Procedure unacceptable to the Member Government, whereupon the requirements for notice and financial liability shall be waived. Any such notice of withdrawal shall be communicated by the Secretary-General to other Member Governments as soon as possible after its receipt.Rule 6Appointment and terms of reference of auditors(a) The appointment of auditors under Clause 33 of the Constitution shall be made on the recommendation of the Secretary-General who shall, in consultation with the Chairman of the Executive Committee, be responsible for monitoring the performance of the auditors and inviting, at least every four years, competitive tenders from legally qualified auditing companies.(b) The terms of appointment of the auditors shall be determined annually by the Executive Committee bearing in mind the need to review the efficiency of the administration and management of the Secretariat at appropriate intervals.Rule 7Annual assembly(a) The Secretary-General shall provide in the budget a sum sufficient to hold a group meeting in London.(b) When the Group holds an assembly at the invitation of a Member Government, the host Government shall undertake to meet all costs borne by the Secretariat in connection with the assembly in excess of the budgetary provision.(c) Where the expenses incurred by the Secretariat in connection with the assembly are less than the amount provided in the budget, the balance shall be credited to the operating fund.Rule 8Economic Committee(a) The Group shall establish an Economic Committee which shall meet at every assembly and group meeting. It shall comprise all members of the Group who wish to serve on it, and shall have the assistance of an industry advisory panel.(b) The Chairman of the Economic Committee, who shall be a named individual, shall be elected by the Committee from among its members for a term of two years.(c) The function of the Committee shall be to agree, monitor and review the economic and techno-economic items on the Secretariat Work Programme and to make recommendations to the Group concerning the initiation, continuation and publication of papers prepared in the Work Programme.(d) In its consideration of the Work Programme the Economic Committee shall take account of any views and recommendations made to it by the Industry Advisory Panel.Rule 9Industry Advisory Panel(a) The Economic Committee shall establish an industry advisory panel to provide a channel of communication with and input from all sides of the rubber sector, including industry, commerce, academy, research and technology, concerning the direction and content of the Secretariat Work Programme, and to make comments and recommendations thereon to the Economic Committee.(b) The Chairman of the Industry Advisory Panel shall be the Secretary-General.(c) Members of the Industry Advisory Panel shall be recommended to the Economic Committee by the Secretariat and the Panel members, bearing in mind the need to involve a wide cross-section of interests and the availability of members to participate in meetings. An agreed list of members shall be submitted by the Panel to every meeting of the Economic Committee for approval.(d) The Industry Advisory Panel shall meet immediately before every Assembly and Group Meeting and at such other times as may be agreed by the Executive Committee to:(i) discuss the economic and techno-economic factors affecting the elastomer industry, and its future development;(ii) review and discuss the progress of the Secretariat Work Programme and to make recommendations for the inclusion of items in the Programme;(iii) review and monitor the progress of projects funded by the Common Fund for Commodities or other bodies, and to review new proposals for submission for funding;(iv) make reports and recommendations as considered appropriate to the Economic Committee.(e) Members of the Industry Advisory Panel shall be entitled to free attendance at the International Rubber Forum if they attend the Panel meeting immediately before the Forum.Rule 10Panel of associates(a) The Secretary-General shall establish a panel of associates to encourage interaction between industry and the Secretariat. Membership shall be available to any company or organisation with an interest in the rubber industry on payment of the appropriate annual membership fee.(b) The annual membership fee shall be approved annually by the Executive Committee, and shall be fixed with regard to the benefits of membership with an appropriate differential between companies/organisations based in Member and non-Member countries.(c) Members of the Panel of Associates shall be entitled to the following benefits:(i) free subscription to the Rubber Statistical Bulletin and International Rubber Digest;(ii) free copies of all Secretariat papers arising from the Work Programme;(iii) free access of all Secretariat's information data base and to information from the Secretariat staff provided that the provision of this information is within the normal workload of the staff concerned;(iv) one free place at every International Rubber Forum;(v) an invitation for one person to attend meetings of the Committee of Expert Rubber Statisticians and the Industry Advisory Panel, provided that the cost of attendance is borne by the panel member.(d) Entitlement to the benefits of Membership of the Panel of Associates shall be forfeited if the annual fee is not paid within six months of the anniversary of membership, and papers and reports shall not be provided until the membership fee is paid.Rule 11Appointment of Vice-Chairman(a) A Vice-Chairman shall normally be appointed or elected for all committees or advisory panels appointed by the Group pursuant to Clause 24 of the Constitution. The Vice-Chairman shall act as Chairman of the committee or advisory panel in the absence of the elected Chairman. If both are absent a Chairman shall be elected for the meeting from among those present.(b) The Statistical Committee shall elect from its members at each meeting its own Vice-Chairman who shall be a named individual and who shall hold office until the next meeting of the Committee but who shall be eligible for re-election.(c) The Committee of Expert Rubber Statisticians shall elect from its members at each meeting its own Vice-Chairman who shall be a named individual and who shall hold office, subject to confirmation of the appointment by the Statistical Committee, until the next annual meeting of the Committee of Expert Rubber Statisticians but shall be eligible for re-election.(d) The Economic Committee shall elect from its members its own Vice-Chairman who shall be a named individual and who shall hold office for a period of two years but shall be eligible for re-election.(e) The Industry Advisory Panel shall elect from among its members its own Vice-Chairman who shall be a named individual and who, subject to approval by the Economic Committee, shall hold office until the next annual meeting of the Panel but shall be eligible for re-election.Rule 12Appointment of the Secretary-General(a) The appointment of the Secretary-General by the Group pursuant to Clause 22 of the Constitution shall, at a Special Group Meeting or Meeting of Heads of Delegation, be made from not more than two candidates who shall be recommended to the Group by a selection panel constituted for that purpose.(b) The Selection Panel shall be established by the Executive Committee, normally at least twelve months before the expiry of the term of office of the incumbent Secretary-General.(c) The Selection Panel shall comprise the Chairman of the Group and the Chairman of the Executive Committee who shall be Chairman and Vice-Chairman, respectively, of the Panel, and such other members of the Executive Committee who indicate willingness to attend. The incumbent Secretary-General shall attend meetings of the Selection Panel as an adviser without voting rights. All costs and expenses incurred in attendance at meetings of the Selection Panel and participation in the selection procedure by their representation shall be met by Member Governments.(d) The Selection Panel shall agree the format of an advertisement for the post of Secretary-General. The advertisement shall be inserted on two occasions in the appropriate section of The Economist, and once in the Rubber Statistical Bulletin and International Rubber Digest. Copies of the advertisement shall be made available to all Member Governments who would ensure circulation within the rubber industry in their countries.(e) The advertisement shall state inter alia that the appointment will be made for an initial period of three years at a level equivalent to D1 of the United Nations system, and that expenses incurred in attending interviews shall be borne by the applicants.(f) Applications shall be received by the Secretary-General who shall be responsible for the administrative aspects of the recruitment process.(g) The Selection Panel shall meet as required to select a short list of not more than six applicants for interview. In this selection process preference shall be given to applicants who are nationals of member countries who possess a recognised university or equivalent professional qualification in a relevant discipline, and who have experience in the rubber industry.(h) Interviews with short-listed candidates shall be held with the objective of choosing unanimously or by consensus a candidate with the necessary qualities of experience, personality, impartiality and the ability to work effectively with senior officials of member and other governments, international and private organisations for recommendation to the Group for appointment as Secretary-General. In the event that a single candidate cannot be agreed, two candidates chosen by consensus may be submitted to the Group. An alternate candidate shall normally be submitted in case the selected candidate is prevented by ill-health or other reason for assuming the post.(i) The appointment of the Secretary-General shall be made at a special meeting of the Group or meeting of heads of delegations which shall be specially convened as necessary. In the event that an appointment cannot be agreed unanimously or by consensus when two names are submitted by the Selection Panel, the decision shall be made by vote under Rule 1(b) and (c) of the Rules of Procedure. The decision shall require a two-thirds majority of those present and voting provided that an affirmative vote of a simple majority of natural rubber producers and of consumers, counted separately, shall be required. The decision shall not be made by postal vote.